Case Case
     2:20-mj-00017-BNW
          2:20-mj-00017-BNW
                        *SEALED*
                             Document
                                 Document
                                      2 Filed
                                           1 08/13/20
                                              Filed 08/11/20
                                                        Page Page
                                                             1 of 31 of 3




                    SEALED




                                       Office of the United States Attorney
                                       District of Nevada
                                       501 Las Vegas Boulevard South,
                                       Suite 1100
                                       Las Vegas, Nevada 89101
                                       (702) 388-6336
        Case Case
             2:20-mj-00017-BNW
                  2:20-mj-00017-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 08/13/20
                                                      Filed 08/11/20
                                                                Page Page
                                                                     2 of 32 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
5    Phone: (702) 388-6336
     Email: Allison.Reese@usdoj.gov
6    Representing the United States of America

7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
8
     IN RE: GRAND JURY SUBPOENA
9    2020R00107-001                                       Case No. 2:20-mj-17-BNW

10                                                        GOVERNMENT’S MOTION TO UNSEAL
                                                          CASE
11

12          CERTIFICATION: This Motion is timely filed.

13          COMES NOW the United States of America, by and through its attorneys, NICHOLAS A.

14   TRUTANICH, United States Attorney, and Allison Reese, Assistant United States Attorney, and

15   respectfully moves this Court for an Order to UNSEAL the instant case. Specifically, the undersigned

16   requests to unseal the Application and Order Commanding Provider Not to Notify Any Person of

17   the Existence of the Subpoena filed under the instant case and all related documents in anticipation

18   of producing the same as discovery in Case No. 2:20-cr-00145-APG-EJY.

19   DATED this 11th day of August, 2020.
                                                 Respectfully,
20
                                                 NICHOLAS A. TRUTANICH
21                                               United States Attorney

22
                                                 ______________________________
23                                               ALLISON REESE
                                                 Assistant United States Attorney
24
        Case Case
             2:20-mj-00017-BNW
                  2:20-mj-00017-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 08/13/20
                                                      Filed 08/11/20
                                                                Page Page
                                                                     3 of 33 of 3



1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3    IN RE: GRAND JURY SUBPOENA
     2020R00107-001                           Case No. 2:20-mj-17-BNW
4
                                              ORDER TO UNSEAL
5

6

7          Based on the Motion of the Government, and good cause appearing therefore, IT IS

8    HEREBY ORDERED that the instant case shall be unsealed.
                   13th
                   10th
9        DATED this ____ day of August, 2020.

10

11                                               _______________________________________
                                                 HONORABLE BRENDA N. WEKSLER
12                                               United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                             2
